PER CURIAM.
Defendant appeals from a judgment convicting him of the crime of arson in the first degree, for which he was sentenced to state’s prison for the term of 19 years. He has had two trials, and each has resulted in a judgment of conviction. Upon the appeal from the first judgment a majority of this court was of the opinion that a new trial should be ordered, because it did not satisfactorily appear that the fire was of incendiary origin. People v. Wagner, 71 App. Div. 399, 75 Ñ. Y. Supp. 950. Upon the second trial, however, this fact was made to appear, or evidence given which justified the finding of the jury in this respect. In view of the importance of the appeal to the defendant, we have carefully examined the record, and are satisfied that at the conclusion of the trial there was a clear question of fact for the jury, both as to the origin of the fire and defendant’s connection with it. The defendant had a fair trial. No errors were committed to his prejudice, either in the admission of evidence or in the instructions given to the jury. He was found guilty by the jury, and we see no reason for interfering with their verdict. The judgment and order appealed from, therefore, must be-affirmed.